Case: 19-10653      Document: 00515342043         Page: 1    Date Filed: 03/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-10653
                                                                            March 12, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

REYNALDO RENDON, JR., also known as Rey Reynold, also known as Rey
Rendon,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:17-CR-19-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Reynaldo Rendon, Jr., appeals the revocation of his supervised release
and the 18-month sentence imposed upon revocation. Rendon’s supervised
release was revoked pursuant to 18 U.S.C. § 3583(g), which requires the
mandatory revocation of supervised release and imposition of a term of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10653     Document: 00515342043     Page: 2   Date Filed: 03/12/2020


                                  No. 19-10653

imprisonment for defendant founds to have committed certain offenses,
including the possession of a controlled substance.
      For the first time, Rendon argues that § 3583(g) is unconstitutional in
light of the Supreme Court’s decision in United States v. Haymond, 139 S. Ct.
2369 (2019), because it does not require a jury determination under a beyond-
a-reasonable-doubt standard. As he concedes, review of this issue is for plain
error. To prevail on plain error review, Rendon must show a forfeited error
that is clear or obvious and that affects his substantial rights. See Puckett v.
United States, 556 U.S. 129, 135 (2009). If he makes such a showing, this court
has the discretion to correct the error but only if it “‘seriously affect[s] the
fairness, integrity or public reputation of judicial proceedings.’” Id.
      The decision in Haymond addressed the constitutionality of § 3583(k),
and the plurality opinion specifically stated that it was not expressing any view
on the constitutionality of other subsections of § 3583, the statute governing
supervised release, including § 3583(g). See Haymond, 139 S. Ct. at 2382 n.7.
Because there currently is no caselaw from either the Supreme Court or this
court extending Haymond to § 3583(g) revocations, we conclude that there is
no error that is clear or obvious. See United States v. Escalante-Reyes, 689 F.3d
415, 418 (5th Cir. 2012) (en banc); United States v. Gonzalez, 792 F.3d 534, 538
(5th Cir. 2015).
      Rendon also challenges the substantive reasonableness of his above-
policy range 18-month sentence.        We need not decide whether Rendon
preserved this challenge to his sentence because we conclude that it fails under
any potentially applicable standard. See United States v. Rodriguez, 523 F.3d
519, 525 (5th Cir. 2008); see also Gall v. United States, 552 U.S. 38, 51 (2007).
Rendon has not shown that his sentence was unreasonable, much less plainly




                                        2
    Case: 19-10653    Document: 00515342043   Page: 3   Date Filed: 03/12/2020


                               No. 19-10653

so. See Gall, 552 U.S. at 51; United States v. Warren, 720 F.3d 321, 324-25,
332-33 (5th Cir. 2013).
      Accordingly, the judgment of the district court is AFFIRMED.




                                     3